              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALICIA GEERLINGS, as the Parent and/or                :
Natural Guardian of QWG, a minor                      :
and                                                   :
ANDREW McLELLAN, as the Parent and/or                 :      Civil Docket No. 2:21-cv-04024
Natural Guardian of HM, a minor                       :
and                                                   :
SARAH MARVIN, as the Parent and/or                    :
Natural Guardian of HA, a minor                       :
and                                                   :
DAVID GOVERNANTI, as the Parent and/or                :
Natural Guardian of SG, a minor                       :
                                                      :
                         Plaintiffs,                  :
                                                      :
                  v.                                  :
                                                      :
TREDYFFRIN/EASTTOWN SCHOOL                            :
DISTRICT,                                             :
                                                      :
                         Defendant.                   :

                 TREDYFFRIN/EASTTOWN SCHOOL DISTRICT’S MOTION
                  TO EXCLUDE THE TESTIMONY OF SHANNON GRADY

          Plaintiffs want this Court to allow Shannon Grady, a self-proclaimed “physiologist and

scientist,” to take the witness stand to perform a “demonstration” in which Ms. Grady places the

tip of a portable carbon dioxide detector – commonly used in the construction industry for testing

HVAC systems – under her mask and speaks into it like a microphone. The operation manual

for the detector actually states: “Do not hold the meter close to faces in case exhalation affects

CO2 levels.” When the detector starts beeping, Ms. Grady will testify it is because the mask is

causing her to breath dangerous levels of carbon dioxide. The Rules of Evidence to not allow

this junk “science” to be part of this case.




{02432444 }
              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 2 of 8




     Moreover, such testimony is plainly dangerous. The pandemic has taught us that

misinformation can literally kill. Ms. Grady’s “demonstration” is just the type of misinformation

that can cause people to believe that masks are actually more dangerous than COVID. This

Court cannot lend any amount of legitimacy Ms. Grady’s absurd “demonstration” by allowing

her to perform it under the guise of expert opinion in this esteemed Court.

I.       Summary of Proposed Opinion Testimony

         At 2:35 pm on September 13, 2021, Plaintiffs’ counsel sent Defendant’s counsel a

YouTube link (https://www.youtube.com/watch?v=ptJ2P6hnqVc)1 as their expert witness

disclosure for the September 14, 2021, hearing. The link is to a meeting of the Board of

Directors of the Downingtown Area School District during which Ms. Grady used her allotted

five-minute public comment time to announce that she is a physiologist, and a scientist. Ms.

Grady then appears to place a portable carbon dioxide (CO2) meter under her face mask and talk

into it like a microphone. A copy of the operation manual for the CO2 meter used by Ms. Grady

is attached as Exhibit 1.2 The CO2 meter was designed for use in the construction industry; the

manual states that it is “useful in verifying HVAC system performance and air ventilation

control.” Ex. 1, p. 1. During Ms. Grady’s speech, the device starts beeping. This is because she

is breathing into the device, and it takes 30 seconds for the device to start beeping when it detects

CO2. Ex. 1, p. 4. The manner in which Ms. Brady used the device during her public comment

time is utterly inconsistent with the instruction manual for the device, which plainly states: “Do




1
 Another two-minute link in which Ms. Brady is speaking about masks at her children’s school
can be found at. https://www.youtube.com/watch?v=K2DQ2u5DRbM.
2
 Prior to the 9/14/2021 hearing, Defense counsel was permitted to inspect Ms. Grady’s device
and the included the operation manual. The manual is for Portable CO2 Meter Models: 7752,
77532, 7755, and 77535.
{02432444 }
                                                 2
              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 3 of 8




not hold the meter close to faces in case exhalation affects CO2 levels.” Ex. 1, p. 4. (emphasis

added).

          After 10:00 pm, on September 13, 2021, Plaintiffs’ counsel proffered an untitled report

saved as a pdf document with file name grady.pdf. That document, which is attached hereto as

Exhibit 2, purports to describe the study of physiology, and then relies upon an anthropological

opinion, and several articles discussing standards for indoor air quality in schools, commercial

buildings, and homes. Based on the YouTube link and Exhibit 2, it appears that the point of Ms.

Grady’s testimony would be to counter the opinion of the medical doctors at the Centers for

Disease Control and Prevention (and all other reputable authorities on the issue)that: “Wearing a

mask does not raise the carbon dioxide (CO2) level in the air you breathe.” See Exhibit 3, p. 2.

II.       Argument

          A.      Summary of the Legal Standards for Expert Witnesses.

          Ms. Grady’s demonstration with her portable CO2 construction meter is not suitable

expert witness testimony because: (a) her testimony is therefore not relevant; (b) she is not

qualified to render medical opinions; (c) she did not use reliable principles and methods as

required by Rule of Evidence 702(C); (d) she does not rely on evidence and data that experts in

the field would typically rely upon as required by Rule 703; and (e) she did not apply her test to

the facts of the case as required by Rule 702(D).

          B.      The testimony is not relevant.

          Ms. Grady claims that she suffered from increased CO2 levels while she was giving her

speech that is shown in the YouTube link. Assuming for the sake of argument that her opinion is

correct (it is not), her opinion is unrelated to the issue of irreparable harm because she has




{02432444 }
                                                   3
              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 4 of 8




recovered. It is obvious Ms. Grady has recovered because she sat in the courtroom yesterday for

at least four hours while wearing a face mask.

         In addition, because the testimony opposes the safety of mask in general, and does not

address a particularized injury, the testimony addresses a claim the plaintiffs do not have

standing to bring. The question of whether masks are safe is a political question, which cannot

be “appropriately resolved through the judicial process” and should be left to the political or

legislative spheres. Parker v. Wolf, 506 F.Supp.3d 271, 291 (M.D. Pa. 2020) citing Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992).

         Because Ms. Grady’s testimony is not germane to irreparable injury or particularized

injury, her testimony will not provide scientific, technical, or other specialized knowledge that

will help the trier of fact understand a fact in issue. Therefore, her testimony should be excluded

pursuant to Rule 702(a) of the Federal Rules of Evidence.

         C.       Ms. Grady is Not Qualified to Render Medical Opinions.

         Ms. Grady is not permitted to render medical opinions. The Standards of Practice for the

American Society of Exercise Physiologists are Exhibit 4 hereto. The Standards include a

“Code of Ethics” that states: “Nothing in the above description authorizes the exercise

physiologist to diagnose disease either by using the electrocardiogram or by any means

resulting from other exercise physiology laboratory procedures.” Ex. 4 at p. 3/8 (emphasis

added). Further, physiologists are not permitted to “infringe upon the practice of others,

particularly the medical community.” Id. Because Ms. Grady is prohibited by the Standards of

Practice governing physiologists from giving testimony that infringes upon the practice of the

medical community, she is not qualified to testify against the medical guidance issued by the

CDC.


{02432444 }
                                                 4
              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 5 of 8




         D.       Ms. Grady Will Not Use Reliable Principles and Methods.

         It is common knowledge that medical professionals use oximeters to test oxygen

saturation. Oximeters are commonly used by medical staff in hospitals. Indeed, COVID has

caused many people to use them in their homes to easily test their oxygen saturation. It is

unknown why Ms. Grady did not use an oximeter, but instead relied upon a tool that is for

verifying HVAC system performance. Because Ms. Grady relied upon non-medical equipment

that is not designed to be placed next to the human face, she did not use reliable principles and

methods.

         In addition, the articles Ms. Grady relies upon in Exhibit 2 discuss air quality in

buildings. She does not rely upon any of the principles and methods commonly accepted in the

medical community. Rule 702(C) of the Federal Rules of Evidence requires expert opinion

testimony to be “the product of reliable principles and methods.” Three indicators of

unreliability are that the equipment is being misused, the methodology is not peer reviewed, and

the materials studied are not medical journals related to masks.

         Ms. Brady’s demonstration is a gimmick that misuses a CO2 meter that was designed and

built to test HVAC systems, not human breath. Even when used properly indoors, Ms. Grady’s

meter must be properly calibrated for moisture. Monitors like the one misused by Ms. Grady

malfunction around condensation. In addition to misusing equipment, this witnesses’ methods

are not peer reviewed. The witness conducts the experiment only on herself and has not

replicated the experiment on other people. This witness’ methodologies are therefore unreliable

and should not be admitted as expert testimony.




{02432444 }
                                                   5
              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 6 of 8




          E.      Ms. Grady Will Not Rely Upon Evidence and Data that Experts in the Field
                  Would Typically Rely Upon.

          Pursuant to Rule 703 of the Federal Rules of Evidence, an expert may rely upon other

experts and materials “if another expert would reasonably rely on those kinds of facts or data in

forming an opinion on the subject.” Ms. Grady doesn’t do that. Instead of relying on medical

journal articles about face masks and oxygen saturation, she relied on construction materials and

construction tools to develop her “opinion.” Pursuant to Rule 201 of Federal Rules of Evidence

the Court can take judicial notice that over 130 of our nation’s most trusted hospitals are asking

people to mask up. Ms. Grady should not be able to submit her opinion because it is not relying

upon scientific or medical journals discussing face masks 3 and is instead relying upon HVAC

system standards.

          F.      Ms. Grady Will Not Apply Her Test to the Facts of the Case as Required by
                  Rule 702(D).

          Rule 702(D) of the Federal Rules of Evidence requires the expert to have reliably applied

the principles and methods to the facts of the case. Ms. Brady has not reliably applied scientific

studies to the students in this lawsuit. Rather, she has applied her demonstration to herself only.

She has not examined any of the four students whose parents brought this lawsuit. She is not

being called upon to testify about the health and safety of the four student or how they are being

irreparably injured. This witness is being called to testify against the safety of masks in general

and whether the mask order should be invalidated. Therefore, the proffered testimony should be

excluded pursuant to Rule 702(a) and 702(D).

III.      Conclusion

          Not everyone has the skills to critically evaluate misinformation about face masks. In

light of the danger of spreading misinformation about COVID safety, and because the proposed
3
    https://www.everymaskup.com/
{02432444 }
                                                  6
              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 7 of 8




testimony does not satisfy the requirements for expert opinion testimony set forth in the Rules of

Evidence, this Court should exercise its gatekeeper role and preclude the testimony of Ms.

Grady. Ms. Grady’s “opinions” must not be given a platform or microphone in the United States

District Court for the Eastern District of Pennsylvania.

                                              Respectfully submitted,

                                              WISLER PEARLSTINE, LLP

                                              By:    /s/ Brian R. Elias
                                                     Brian R. Elias, Esq. (No. 82938)
                                                     Christina R. Gallagher, Esq. (No. 324579)
                                                     Deborah R. Stambaugh, Esq. (No. 325032)
                                                     460 Norristown Road, Suite 110
                                                     Blue Bell, PA 19422
                                                     (610) 825-8400

                                                     Attorneys for Defendant




{02432444 }
                                                 7
              Case 2:21-cv-04024-MSG Document 12 Filed 09/15/21 Page 8 of 8




                                    CERTIFICATE OF SERVICE

          The undersigned certifies that on September 15, 2021, a true and correct copy of the

foregoing Tredyffrin/Easttown School District’s Motion to Exclude the Testimony of Shannon

Grady was served upon all counsel of record via CM/ECF and email upon:


                                        Gary Samms, Esquire
                            Obermayer Rebmann Maxwell & Hippel LLP
                          Centre Square West, 1500 Market Street Suite 3400
                                    Philadelphia, PA 19102-2101


                                                        Respectfully submitted,
                                                        WISLER PEARLSTINE, LLP
                                                By:     /s/ Brian R. Elias
                                                        Brian R. Elias, Esq. (No. 82938)
                                                        Christina R. Gallagher, Esq. (No. 324579)
                                                        Deborah R. Stambaugh, Esq. (No. 325032)
                                                        460 Norristown Road, Suite 110
                                                        Blue Bell, PA 19422
                                                        (610) 825-8400

                                                        Attorneys for Defendant




{02432444 }
